DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				    Status of the Application
1.	Acknowledgement is made of the amendment received on 2/4/2022. Claims 1, 4, 6-9, 18 & 20-22 are pending in this application. Claims 2, 3, 5, 10-17 & 19 are canceled. 
	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

2.	Claims 1, 4, 6-9, 18 and 20-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The amended claims 1 & 18 
	Note: par. [0025], discloses & supports “M0 layer may include a resistor that has a certain resistance. By forming M0 layer in a U-shape under the bond pad” rather claimed resistor having U-shape or U-shape portion. Original claim 19, now cancelled, also separated U-shape and resistor. 
3.	Claims 1, 4, 6-9, 18 and 20-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
In particular, the amended claims 1 & 18 including claimed features: “a resistor layer…the resistor layer having a U-shape portion…” & “a resistor layer having a U-shape”, in which there are no amount of direction provided the inventor showing how to make or use these claimed features including working examples & quantity of experimentation. Based on the content of the disclosure, one of ordinary skill would not be able to make or use the entire scope of the claimed invention, at least without undue experimentation. MPEP 2164.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4 and 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the U-shape" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 cites “a resistor having a U-shape portion” & “the U-shape further having…” are not clear, because the claim does not clearly specify their relationship between “U-shape portion” and “the U-shape”. These two features are not consistent within the claims. 
For best understand and examination purpose, the above features will be consider as U-shape portion based on Fig. 5, [0025] and/or teachings of any applicable prior arts. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 9, 18 and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chittipeddi et al. (US 5,751,065) in view of Yokoyama (US 2006/0262164). 
Re claim 1, Chittipeddi teaches, Figs. 3-4, cols. 3-4, an apparatus, comprising: 
-a bond pad (219); and 
-a circuit comprising: 
a first metal layer (211) extending in a first plane and comprising a first portion (inside portion) overlapped with the bond pad (219) and a second portion (outside portion) extending from the first portion to outside of the bond pad (219); and 
-a metal layer (215) extending in a second plane different from the first plane, the metal layer (215) having a U-shape portion (portion of 301) extending in the second plane, the U-shape further having a first end and a second end, wherein the U-shape is entirely overlapped with the bond pad (219), wherein the U-shape portion is further coupled (direct or indirect) to the first portion of the first metal layer (211) at the first end. 
Note: metal material has high heat resistant, under BRI, can considered as resistor/resister layer vs. “M0 layer may include a resistor that has a certain resistance [0025]).  
Chittipeddi does not explicitly teaches a resistor layer having the U-shape portion. 
Yokoyama teaches a resistor layer having the U-shape portion (Fig. 3). 
As taught by Yokoyama, one of ordinary skill in the art would utilize and modify the above teaching to obtain a resistor having a U-shape portion as claimed, because it aids in improving performance in the formed device. Further, a change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 

 Re claims 4 & 6, in combination cited above, Chittipeddi teaches a third layer (233) overlapped with the bond pad (219), wherein the third layer (233) comprises a portion also overlapped with the bond pad (219) and coupled to the second end of the U-shape portion of the resistor layer (301); the third layer is at least a portion of a source/drain of a transistor or gate of a transistor (Fig. 3). 
Re claim 9, in combination cited above, Chittipeddi teaches an interconnect (rightmost 211) that couples the resistor layer to the third layer (233), wherein the interconnect is overlapped with the bond pad (219) and is positioned at an edge of the bond pad (219) (Fig. 3). 
Re claim 18, Chittipeddi teaches, Figs. 3-4, cols. 3-4, an apparatus, comprising: 
-a bond pad (219); and 
-a circuit comprising: a first component (215) extending in a first plane and is entirely overlapped with the bond pad, wherein the first component comprises a metal layer having a U-shape (of 301) having a first end and a second end; 
-a second component (211) extending in a second plane different from the first plane, the second component further overlapped with the bond pad (219); and
-a third component (233) extending in third plane different from the first and second planes, the third component is further overlapped with the bond pad (219).
Note: metal material has high heat resistant, under BRI, can considered as resistor/resister layer vs. “M0 layer may include a resistor that has a certain resistance [0025]).  
Chittipeddi does not explicitly teaches a resistor layer having the U-shape. 
Yokoyama teaches a resistor layer having the U-shape (Fig. 3). 
As taught by Yokoyama, one of ordinary skill in the art would utilize and modify the above teaching to obtain a resistor having a U-shape as claimed, because it aids in improving performance in the formed device. Further, a change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Yokoyama in combination Chittipeddi due to above reason. 
Re claims 20 & 21, Chittipeddi teaches the first component (215) is coupled to the second component (211) and the third component (233) via a conductive via (402, 211, 251); and one or both of the second component (211) and the third component (233) is partially overlapped with the bond pad (219); and the conductive via is inside an overlapped area of the bonding pad (219), wherein the conductive via (right 251) is positioned at an edge of the bonding pad (219) (Fig. 3).
Re claim 22, Chittipeddi teaches a metal layer (401) coupled to the first component (215) and the bond pad (219), wherein the metal layer (401) is overlapped with the bond pad (Fig. 3).
5.	Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chittipeddi as modified by Yokoyama as applied to claims 1 & 4 above, and further in view of Vo et al. (US 2007/0267755).
The teachings of Chittipeddi/Yokoyama have been discussed above. 
Re claims 7 & 8, Chittipeddi/Yokoyama does not explicitly teach the third layer is at least a portion of an input driver or an output driver of a memory; and is at least a portion of an electro-static protection circuit. 
Vo teaches “conductors and active devices for wide variety of purposes, such as…ESD (electrostatic discharge) protection…output driver…” [0022].
 As taught by Vo, one of ordinary skill in the art would utilize the above teaching to obtain the third layer is at least a portion of an input driver or an output driver of a memory/electro-static protection circuit as claimed, because it is easily recognized by one of ordinary skill in the art that the third layer can be used in a wide variety of purposes. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Vo in combination Chittipeddi/Yokoyama due to above reason. 
Response to Arguments
6.       Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection.  Response to arguments on newly added limitations are responded to in the above rejection.
Applicants submits “claims 1 and 18 as amended are supported by the application as filed”. 
The examiner respectfully disagrees. 
In par. 0025 (Fig. 5), cites “M0 layer 524 may be including a resistor that has a certain resistance. By forming M0 layer in a U-shape under the bond pad”. M0 disclosed as a metal layer, hence it is different from the claimed “resistor layer having a U-shape portion”. One of ordinary skill in the art would not consider metal layer is a resistor layer, because of their differences. Original claim 19 (cancelled) also distinctly claimed separated U-shape and a resistor. Accordingly, claims 1 & 18 as amended are not supported by original filling.  

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431. The examiner can normally be reached Monday-Friday, 6AM-4PM, alternative Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        3/4/22